Citation Nr: 1530558	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from February 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO appears to have implicitly reopened the claim for service connection for a low back disorder and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional VA treatment records dated from April 2011 to July 2013 were associated with the claims file after the April 2011 statement of the case.  Although the Veteran did not provide a waiver of the RO's initial consideration of this evidence, the Board finds that these records are either duplicative of the evidence that was already of record in April 2011 or irrelevant to the issue on appeal.

The issue entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the April 1981 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied a claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the April 1981 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for a low back disorder in an April 1981 rating decision.  In particular, the RO noted that, at the time of his entrance, the Veteran had reported a history of pain prior to service due to torn back muscles, but observed that there was no findings.  The RO also indicated that there was no evidence of a back injury in service and that a discharge examination was negative.  However, the Board notes that the RO did grant service connection for a shell fragment wound to the back.

The Veteran was notified of the decision and his appellate rights in April 1981.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the April 1981 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the April 1981 rating decision, the evidence of record included the Veteran's July 1980 claim, his service treatment records, and a November 1980 VA examination.  In his claim, the Veteran reported sustaining a back injury during service while serving in Vietnam in September 1968.  The Veteran's October 1967 report of medical history noted that he had torn his back muscles three weeks before the examination.  The examiner stated that the Veteran had used a brace, but no longer needed one.  However, on his October 1967 entrance examination, no spinal or other musculoskeletal abnormalities were noted.  In September 1968, the Veteran reported that he had been wounded in the field and complained of severe headaches, difficulty breathing, thirst, and a fever.  The Veteran's DD-214 notes that he was awarded the Purple Heart Medal and the Combat Action Ribbon.  

During his November 1980 VA examination, the Veteran reported that his low back pain had been present since 1968, when he fell 20 feet down a side wall after the rope he was climbing broke.  The Veteran had not had any back surgery, and he reported constant low back pain.  He was diagnosed with a residual of a back injury.  The accompanying radiographic report noted that the lumbar spine did not display evidence of arthritis, and the spine had normal vertebral bodies, neural arches, disc spaces, and sacro-iliac joints.

The evidence received since the April 1981 rating decision includes the Veteran's statements, a December 2009 VA examination, private treatment records dated from January 1992 to March 2012, VA treatment records dated from July 1980 to August 1980 as well as from November 2009 to July 2013, and hearing testimony.  VA treatment records show that, in July 1980, the Veteran reported that his back pain disappeared after the 1968 injury until 1971 when he began to drive trucks.  It was also noted that he hurt his back playing tennis.  He had obtained relief from chiropractic treatments in 1972 and did not have another problem until 1974.  He was diagnosed with a low back ache.  A July 1980 x-ray impression noted that the lumbosacral spine had no significant abnormality.  In August 1980, the Veteran was diagnosed with a low back strain.

A March 2002 private medical record noted that the Veteran had significant degenerative changes at L5-S1, including intervertebral disc space narrowing and bilateral neural foramina narrowing.  In a May 2009 statement, the Veteran reported that he fell from a height of 30 feet before his injury.  In addition, the Veteran stated that, after receiving treatment, he was put on radio relay duty due to his back injury and received intermittent physical profiles for his back.

During the May 2015 hearing, the Veteran testified that he had never had a problem with his back until service, and he could not recall any back pain prior to service.  See May 2015 Hearing Transcript (Tr.), page 9.  In addition, the Veteran claimed that his service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger, could have contributed to his low back disorder.  See Tr., page 16.

Although the Board acknowledges the Veteran's testimony that his low back disorder could be secondary to his service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.

The evidence received since the April 1981 rating decision is new and material.  At the time of the prior final decision, the RO had determined that there was no evidence of a back injury in service.  However, since that time, the Veteran has provided additional details regarding a fall and back injury in service that were not previously addressed.  The credibility of his statements is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.   Moreover, there was no evidence of arthritis at the time of the April 1981 rating decision, yet a March 2002 private medical records has since documented degenerative changes.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The claim of entitlement to service connection to a low back disorder is reopened; the claim is granted to this extent only.


REMAND

The Veteran was afforded a VA examination in December 2009 to determine the nature and etiology of his low back disorder.  The examiner opined that the Veteran's current lumbar spine strain was not due to his pre-service lumbar spine condition.  The examiner pointed to the Veteran's normal pre-service spine examination to support her conclusion.  The examiner additionally stated that it would be resorting to mere speculation to opine that the Veteran's current lumbar spine strain is due to his military service.  In her rationale, the examiner noted that the Veteran was a reasonable historian and was awarded the Purple Heart and that his service treatment records noted that he was wounded in the field.  However, she indicated that she could not provide an opinion because there was no objective evidence of a back injury during service or within one year of service.  

However, as noted above, the Veteran has been awarded the Purple Heart and Combat Action Ribbon.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves, 988 F.3d at 1000.

Moreover, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

In addition, the Board notes that the VA examiner did not address whether the Veteran's current low back disorder may be caused or aggravated by his service-connected shell fragment wounds of the low back, upper buttocks, and right middle finger.  

For these reasons, the Board finds that an additional medical opinion is needed in this case.

In addition, it appears that the Veteran receives treatment from the North Florida/South Georgia Veterans Health System.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the North Florida/South Georgia Veterans Health System dated since July 2013.

2.  After the preceding development is completed, the case should be referred to the December 2009 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's low back disorder.  
If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should also note that the Veteran was awarded the Purple Heart and Combat Action Ribbon.  Thus, lay evidence may be accepted as sufficient proof that an injury occurred in service if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.

The examiner should then state whether it is at least as likely as not that the Veteran's low back disorder is related to his military service, to include a fall and injury therein.  The examiner should also state whether it is at least as likely as not that a low back disorder was caused by or permanently aggravated by his service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


